UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-169503 SANTO MINING CORP. (Exact name of registrant as specified in its charter) Nevada 27-0518586 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Avenida Sarasota No. 20 Torre Empresarial AIRD, Suite # 1103 La Julia, Santo Domingo, Dominican Republic (Address of principal executive offices) (Zip Code) 1-809-535-9443 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 422,346,953 as of June 13, 2014. 2 EXPLANATORY NOTE Our company is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to ourquarterly report on Form 10-Q for the period ended April 30, 2014 (the “Form 10-Q”), filed with the Securities and Exchange Commission on June 23, 2014 (the “Original Filing Date”), to correct a fewclerical errors related to our financial statementsand to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the following materials from our Form 10-Q, formatted in XBRL (eXtensible Business Reporting Language): 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Schema 101.CAL XBRL Taxonomy Calculation Linkbase 101.DEF XBRL Taxonomy Definition Linkbase 101.LAB XBRL Taxonomy Label Linkbase 101.PRE XBRL Taxonomy Presentation Linkbase This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way disclosures made in the Form 10-Q. No other changes have been made to the Form 10-Q. Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the certifications required pursuant to the rules promulgated under the Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, which were included as exhibits to the Original Report, have been amended, restated and re-executed as of the date of this Amendment No. 1 and are included as Exhibits 31.1 and 32.1 hereto. SANTO MINING CORP. FORM 10-Q As of and for the period ended April 30, 2014 INDEX Page PART I – FINANCIAL INFORMATION 5 Item 1. Financial Statements 19 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A.Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURE 30 3 CAUTIONARY NOTE REGARDING ON FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. 4 CERTAIN TERMS USED IN THIS REPORT When this Report uses the words “we,” “us,” “our,” and the “Company,” they refer to Santo Mining Corp. “SEC” refers to the Securities and Exchange Commission. When this report uses the word “Property” or “Claim”, it refers to an “exploration concession application” which according to the Dominican Mining Law grants the holder with certain preferential rights. Upon issuance an exploration concession it grants the holder the exclusive right to explore within its boundary limits for up to a six year period. It also grants the holder the exclusive right to apply for an exploitation concession valid up to a seventy-five year period. PART I – FINANCIAL INFORMATION Item 1. Financial Statements Index Balance Sheets (unaudited)F–1 Statements of Operations (unaudited)F–2 Statements of Cash Flows (unaudited)F–3 Notes to the Financial Statements (unaudited)F–4 5 SANTO MINING CORP. BALANCE SHEETS (Unaudited) April 30, 2014 July 31, 2013 ASSETS CURRENT ASSETS Cash $ 42,658 $ 20,653 Prepaid expenses - 78,728 Total Current Assets 42,658 99,381 Mineral claims 186,915 186,915 Website, net of amortization & impairment of $0 and $3,102, respectively - 3,102 Deposits 10,000 137,247 TOTAL ASSETS $ 239,573 $ 426,645 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 185,800 $ 119,648 Stock payable 263,604 392,400 Derivative liability 300,605 149,451 Related party payable 149,696 149,696 Convertible notes payable, net of discount of $222,878 and $31,140, respectively 252,698 41,416 TOTAL LIABILITIES 1,152,403 852,611 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Series A Preferred stock, 500,000 shares authorized, 100,000 issued and outstanding - - Preferred stock, 500,000,000 shares authorized, $0.00001 par value; none issued and outstanding - - Common stock, 5,000,000,000 shares authorized, $0.00001 par value; 290,016,767 and 67,577,489 shares issued and outstanding, respectively 2,900 676 Additional paid-in capital 1,983,242 1,118,733 Deficit accumulated during the development stage (2,898,972) (1,545,375) TOTAL STOCKHOLDERS' DEFICIT (912,830) (425,966) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 239,573 $ 426,645 The accompanying notes are an integral part of these financial statements. F-1 6 SANTO MINING CORP. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended April 30, Nine Months Ended April 30, 2014 2013 2014 2013 OPERATING EXPENSES: General and administrative $ 273,389 $ 276,263 $ 677,121 $ 558,480 Impairment of assets - - 2,859 - Total operating expenses 273,389 276,263 679,980 558,480 Other income (expense): Change in fair value of derivative liability 65,440 212 55,083 212 Interest expense (514,588 ) (379) (728,700) (379) Total other expense (449,148 ) (167) (673,617) (167) Net loss $ (727,537) $ (276,430) $ (1,353,597) $ (558,647) Basic and diluted loss per common share $ (0.02) $ (0.00) $ (0.01) $ (0.01) Basic and diluted weighted average number of common shares outstanding 26,470,663 66,251,271 64,823,026 The accompanying notes are an integral part of these financial statements. F-2 7 SANTO MINING CORP.
